--------------------------------------------------------------------------------

Exhibit 10.5


PROMISSORY NOTE AND LOAN AGREEMENT


November 8, 2007


$50,000


FOR VALUE RECEIVED, the undersigned, Planetlink Communications, Inc., a Delaware
corporation (the “Company”), promises to pay Sean Y. Fulda (the “Lender”), the
principal sum of Fifty Thousand Dollars ($50,000) and interest at the annual
rate of fifteen percent (15%) on the unpaid balance pursuant to the following
terms:
 
1.           Principal and Interest.  For value received, the Company hereby
promises to pay to the order of the Lender on the date six (6) months from the
date hereof, in lawful money of the United States of America and in immediately
available funds the principal sum of Fifty Thousand Dollars ($50,000), together
with interest on the unpaid principal of this note at the rate of fifteen
percent (15%) per year (computed on the basis of a 365-day year and the actual
days elapsed) from the date of this Promissory Note (the “Note”) until paid.
 
2.           Right of Prepayment. The Company at its option shall have the right
to prepay, with three (3) business days advance written notice, a portion or all
outstanding principal of the Note.
 
3.           Waiver and Consent.  To the fullest extent permitted by law and
except as otherwise provided herein, the Company waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Company liable with
respect to this Note.
 
4.           Costs, Indemnities and Expenses.  In the event of default as
described herein, the Company agrees to pay all reasonable fees and costs
incurred by the Lender in collecting or securing or attempting to collect or
secure this Note, including reasonable attorneys’ fees and expenses, whether or
not involving litigation, collecting upon any judgments and/or appellate or
bankruptcy proceedings.  The Company agrees to pay any documentary stamp taxes,
intangible taxes or other taxes which may now or hereafter apply to this Note or
any payment made in respect of this Note, and the Company agrees to indemnify
and hold the Lender harmless from and against any liability, costs, attorneys’
fees, penalties, interest or expenses relating to any such taxes, as and when
the same may be incurred.
 
5.           Event of Default.  An “Event of Default” shall be deemed to have
occurred upon the occurrence of any of the following: (i) the Company should
fail for any reason or for no reason to make any payment of the principal,
interest, costs, indemnities, or expenses pursuant to this Note within fifteen
(15) days of the date due as prescribed herein; (ii) failure by the Company for
twenty (20) days after notice to it to satisfy any of its other obligations or
requirements or comply with any of its other agreements under this Note; (iii)
any proceedings under any bankruptcy laws of the United States of America or
under any insolvency, not disclosed to the Lender, reorganization, receivership,
readjustment of debt, dissolution, liquidation or any similar law or statute of
any jurisdiction now or hereinafter in effect (whether in law or at equity) is
filed by or against the Company or for all or any part of its property.  Upon an
Event of Default (as defined above), the entire principal balance and accrued
interest outstanding under this Note, and all other obligations of the Company
under this Note, shall be immediately due and payable without any action on the
part of the Lender, interest shall accrue on the unpaid principal balance at
eighteen percent (18%) per year or the highest rate permitted by applicable law,
if lower and the Lender shall be entitled to seek and institute any and all
remedies available to it.  The company shall immediately upon default issue
freely tradeable common stock to lender or preferred stock if lender agrees, at
the lenders request, equivalent to principal plus interest outstanding at a 50%
discount to the lowest closing bid price in the past twenty days.


--------------------------------------------------------------------------------



6.           Maximum Interest Rate.  In no event shall any agreed to or actual
interest charged, reserved or taken by the Lender as consideration for this Note
exceed the limits imposed by California law.  In the event that the interest
provisions of this Note shall result at any time or for any reason in an
effective rate of interest that exceeds the maximum interest rate permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Lender in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon the Lender’s receipt
thereof, with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Lender had
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.
 
7.           Cancellation of Note. Upon the repayment by the Company of all of
its obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.
 
8.           Severability.  If any provision of this Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Note will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Note that is held invalid or unenforceable by a
court of competent jurisdiction will be deemed modified to the extent necessary
to make it valid and enforceable and as so modified will remain in full force
and effect.
 
9.           Amendment and Waiver.  This Note may be amended, or any provision
of this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto.  The waiver by any such party hereto of
a breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.
 
10.         Successors.  Except as otherwise provided herein, this Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.
 
11.         Assignment.  This Note shall not be directly or indirectly
assignable or delegable by the Company or the Lender.
 


--------------------------------------------------------------------------------



12.         No Strict Construction.  The language used in this Note will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.
 
13.         Further Assurances.  Each party hereto will execute all documents
and take such other actions as the other party may reasonably request in order
to consummate the transactions provided for herein and to accomplish the
purposes of this Note.
 
14.         Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 


If to Company:
Planetlink Communications, Inc.
 
228 Hamilton Avenue, 3rd Floor
 
Palo Alto, CA 94301
     
Telephone:
 
Facsimile:
       
If to the Lender:
Sean Y. Fulda
 
880 Oxford Road
 
Woodmere, New York 11598
     
Telephone:
 
Facsimile:





or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


--------------------------------------------------------------------------------



15.           Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the Superior Court
of the State of California for the adjudication of any dispute hereunder or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 
16.           No Inconsistent Agreements.  None of the parties hereto will
hereafter enter into any agreement, which is inconsistent with the rights
granted to the parties in this Note.
 
17.           Third Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the parties to this Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Note.
 
18.           Entire Agreement.  This Note (including any recitals hereto) set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.
 
 
[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
the date hereof.
 

 
Plugin Stores Inc.:
             
By:
 
 
Name:  Robert Lott
 
Its:        President
             
Sean Fulda:
       
 



 
5

--------------------------------------------------------------------------------